Citation Nr: 1529493	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  05-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1966 to February 1979.  The record also shows subsequent periods of active and inactive duty training as well as a period of active duty from September 1997 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the RO. 

In October 2008, a hearing was held at the RO before the undersigned member of the Board.  In October 2009 and September 2012, the Board remanded this case.  In November 2013, the Board, in pertinent part, denied entitlement to a TDIU.

The Veteran appealed that matter in the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a July 2013 Order, vacated the Board's November 2013 decision as to the issue of the denial of a TDIU and remanded the matter to the Board.  In December 2014, the Board remanded this case. 


FINDINGS OF FACT 

1.  The Veteran meets the schedular criteria for a TDIU during the entire appeal period.

2.  For the appeal period prior to June 1, 2010, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.

3.  From June 1, 2010 to May 31, 2012, the Veteran's service-connected disabilities did not preclude him from securing or following a substantially gainful occupation.

4.  From June 1, 2012, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the appeal period prior to June 1, 2010, the Veteran was individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014). 

2.  From June 1, 2010 to May 31, 2012, the Veteran is not individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014). 

3.  For the appeal period from June 1, 2012, the Veteran was individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a February 2003 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess his employability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


TDIU

On January 27, 2003, a claim for a TDIU was received.  In his subsequent formal application, the Veteran indicated that he last worked in February 2000.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability. 38 C.F.R. § 4.16(a). 

The Veteran is service-connected for many disabilities.  His service-connected disabilities are as follows: thoracic and lumbar degenerative disc disease, rated as 40 percent disabling prior to June 1, 2014 and 20 percent from that date; cognitive disorder with major depressive disorder and obsessive compulsive disorder rated, rated as 30 percent disabling; right long thoracic nerve, rated as 30 percent disabling; ligamentous injury of the left medial MCP joint, rated as 20 percent disabling; cervical disc degeneration, rated as 10 percent disabling from May 1998, and 20 percent from June 2011; residuals of a medial collateral ligamentous injury of the left knee with mild genu valgus deformity, rated as 10 percent disabling; chronic headaches, rated as 10 percent disabling; right ulnar nerve neuropathy (major), rated as 10 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; and left shoulder impingement syndrome, rated as 10 percent disabling.  A 90 percent combined rating has been in effect for the entire appeal period.  Thus, during the entire appeal period, the schedular criteria for a TDIU were met.  However, the Veteran is still required to establish unemployability due to these disabilities.  

As noted above, the Board previously remanded this case pursuant to a JMR.  Pursuant to the JMR, it was noted that it was unclear if the Veteran was unemployed during the entire appeal period.  Moreover, it was unclear if he was capable of employment during the appeal period.  

In correspondence received in conjunction with his claim for a TDIU, the Veteran listed his last date of employment as 1999 in one part of his claim, but also reported that he was last employed in February 2000.  However, this matter was has been clarified with supporting documentation from his employer showing that he stopped working in late 1999 following a work accident, but was paid through February 2000.  

The record further showed that following the Veteran's two motor vehicle accidents (MVAs), and in particular the second MVA in 1997, the Veteran had difficulty with employment due to physical impairment as well as cognitive and psychiatric deficits.  A December 1997 report noted that the Veteran could not resume his former employment as an attorney.  In April and May 1998 letters, a physician indicated that the Veteran was unable to work because of his closed head injury.  The Veteran also suffered an on-the-job work injury in late 1999 affecting his back which also prevented work and he stopped working after that accident.  

In February 2000, a vocational rehabilitation consultant indicated that the Veteran was unable to be employed in his former work capacity as an attorney.  He also indicated that due to psychiatric symptoms, it was not advised that he be employed in any capacity.  The Board notes that VA psychiatric clinical notes indicated that the Veteran was having homicidal ideation.  

In a medical report dated in September 2002, a private physician indicated that physically demanding activities were precluded.  In October 2002, a private psychologist indicated that the Veran's employability depended on his physical fitness and stamina as well as his psychological stabilization.  

Employment medical evaluations were conducted April 11, 2003 and later in May and June 2003 (the report itself was dated in June 2003) which indicated that the Veteran was not capable of employment due to his closed head injury, spine injury, and psychiatric injury.

A December 2003 VA examination noted that the Veteran was no longer working.  A January 2004 hand examination indicated that he should not do repetitive work with his fingers, such as computer work.  

Thereafter, in April 2004, the Social Security Administration (SSA) determined that the Veteran was unemployable based on residuals of the second MVA accident.  

In later VA assessments, such as in a March 2008 psychiatric evaluation, the Veteran reported that he was retired.  The VA examiner indicated that the Veteran's symptoms were not severe enough to interfere with occupational functioning. 

The Veteran was more recently examined by VA including to assess his functional capacity for employment.  The examinations covered his various disabilities and addressed his employability.  A June 2011 evaluation showed that the Veteran was working.  The Veteran reported that he had been employed performing computer database work for less than a year.  It was confirmed that the Veteran was able to work, but not perform physically demanding activities.  The Veteran was again examined in September 2012.  A review of the psychiatric examination report showed that the Veteran reported that he had worked from June 2010 until May 2012.  However, the Veteran reported during his hand examination that although he had pain when using a keyboard, he was not prevented from working.  Both the psychiatric and physical disability examiners opined that the Veteran was employable.  The psychiatric examiner stated that his current symptoms were not severe enough to prevent the Veteran from functioning at his recent occupation.  The other examiner stated that his disabilities had been stable, that is, at the same basic disability status as when he was employed full-time at the time of the June 2011 examination.

The JMR acknowledged that there was some indication that the Veteran had worked full-time since 2010, but also that he was unemployed from sometime in 1998 until June 2010.  The JMR indicated that since it appeared that the Veteran was unemployed for portions of his appeal period, VA should consider whether the Veteran is entitled to the assignment of a temporary TDIU rating pursuant to VAOPGCPREC 5-2005, considering the factors such as the frequency and duration of periods of incapacity or time lost from work due to disability, the Veteran's employment history and current employment status, and his annual income from employment, if any.  

In addition, if employed during portions of his appeal period, the JMR noted that the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term "substantially gainful employment" as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income [ ]."  Other factors to be considered in determining whether a Veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. 5 Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1. 326, 331-332 (1991).  In Gleicher v. Derwinski, 2. 26 (1991), the Court held that the Board provides an inadequate statement of reasons or bases where it "merely allude[s] to educational and occupational history" as this "in no way relate[s] these factors to the disabilities of the Appellant" and that a conclusion premised upon these factors improperly shifts the burden to the Appellant to prove he cannot get work.  Id. at 28.  

Therefore, the Board remanded this case for additional information from the Veteran.  

In response, the Veteran reported that he suffered a head injury in 1997 which negatively affected his employability.  As noted, he also suffered a back injury in 1999, but his back is also service-connected.  He related that from May 1998 to July 2000 he was placed on the temporary retired list.  Thereafter, he received no pay until 2009.  He indicated that he tried to return to work in 2010, but was ultimately unable to sustain employment due to his disabilities.  From 2009 to 2010, he earned $6107; from 2010 to 2011, he earned $22,565; and from 2011-2012, he earned $12,619 in earned income with unemployment income thereafter.  From 2012-2013, the Veteran reported receiving unemployment compensation of $6,005.  Thereafter, he related that he had earned no income.  The Veteran submitted some tax forms to show his income.  Although the Veteran had a law degree, his representative indicated that his cognitive impairments prevented work in that field.  

In May 2015, the Veteran's representative indicated that he had been unemployable since the 1997 MVA that occurred while he was under orders, and that in 2010 he attempted to return to employment, but due to the service-connected problems and the medications he takes (including Codeine) he was unable to maintain employment.  He referred to a summary of the Veteran's education and employment, noting that he earned a bachelor's degree in 1970, and earned his juris doctorate to become an attorney in 1973.  The Veteran had indicated that from January 1 to September 19, 1997 (date of the MVA) he earned in excess of $50,000, but did not have any earned income for the rest of the year.  He was placed on the temporary disability retired list in May 1998 to July 2000, when he was discharged with severance pay.  From July 2000 until 2009 he had no earned income.  In 2009 he earned approximately $6,000; in 2010 he earned approximately $22,000, and in 2011 he earned approximately $12,600 for the beginning of the year, then received unemployment compensation for the rest of the year and into 2012/2013, and had not received payment or unemployment compensation since.  

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As noted, the claim was received in February 2003.  The Veteran has significant disabilities, evident from his high combined disability rating.  The Board accepts that the Veteran was not gainfully employed until June 2010.  His service-connected closed head injury, spine, and psychiatric disabilities prevented employment.  He was then able to sustain gainful employment for a period of time, from June 2010 through May 2012.  He subsequently collected unemployment income.  The Board notes that although VA examination reports dated in September 2012 indicated that the Veteran could work at the same type of employment as his last job, the Board finds that the evidence in its totality shows that the Veteran is unemployable since leaving his last employment since May 2012.  

Therefore, the Board finds that the Veteran's service-connected disabilities alone precluded him from engaging in substantially gainful employment through May 2010.  Thereafter, for the period of June 2010 through May 2012, his service-connected disabilities alone did not preclude him from engaging in substantially gainful employment.  However, as of June 2012, once again the Veteran's service-connected disabilities alone precluded him from engaging in substantially gainful employment.  Therefore, a TDIU rating is warranted prior to June 1, 2010 and from June 1, 2012, but not for the period between, from June 1, 2010 to May 31, 2012.









						(Continued on the next page)

ORDER

Entitlement to a TDIU is granted for the appeal period prior to June 1, 2010, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU is denied for the period of June 1, 2010 to May 31, 2012.  

Entitlement to a TDIU is granted for the appeal period from June 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


